1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10   SHEA PROPERTIES MANAGEMENT                     CASE NO.: 8:21-cv-00514-DOC-JDE
     COMPANY, INC. a Delaware
11   corporation; DYER BUSINESS PARK,
     LLC, a California corporation,                 STIPULATED PROTECTIVE
12                                                  ORDER
                     Plaintiffs,
13
     vs.
14
     THE CONTINENTAL INSURANCE
15   COMPANY, a Pennsylvania corporation;
     PACIFIC CONSTRUCTION GROUP, a
16   California corporation; and DOES 1
     through 50, inclusive,
17
                     Defendants.
18
19         Based on the parties’ Stipulation (Dkt. 24), and for good cause shown,
20   the Court finds and orders as follows.
21   1.    PURPOSES AND LIMITATIONS
22         Discovery in this action is likely to involve production of confidential,
23   proprietary or private information for which special protection from public
24   disclosure and from use for any purpose other than pursuing this litigation may
25   be warranted. Accordingly, the parties hereby stipulate to and petition the
26   Court to enter the following Stipulated Protective Order. The parties
27   acknowledge that this Order does not confer blanket protections on all
28   disclosures or responses to discovery and that the protection it affords from
                                              -1-            STIPULATED PROTECTIVE ORDER
1    public disclosure and use extends only to the limited information or items that
2    are entitled to confidential treatment under the applicable legal principles.
3
           2.        GOOD CAUSE STATEMENT
4
           This action is likely to involve documents and information containing
5
     commercial, financial and/or proprietary information for which special
6
     protection from public disclosure and from use for any purpose other than
7
     prosecution of this action is warranted. Such confidential and proprietary
8
     materials and information consist of, among other things, confidential business
9
     or financial information, information regarding confidential business practices,
10
     information otherwise generally unavailable to the public, or which may be
11
     privileged or otherwise protected from disclosure under state or federal statutes,
12
     court rules, case decisions, or common law. Accordingly, to expedite the flow
13
     of information, to facilitate the prompt resolution of disputes over
14
     confidentiality of discovery materials, to adequately protect information the
15
     parties are entitled to keep confidential, to ensure that the parties are permitted
16
     reasonable necessary uses of such material in preparation for and in the
17
     conduct of trial, to address their handling at the end of the litigation, and serve
18
     the ends of justice, a protective order for such information is justified in this
19
     matter. It is the intent of the parties that information will not be designated as
20
     confidential for tactical reasons and that nothing be so designated without a
21
     good faith belief that it has been maintained in a confidential, non-public
22
     manner, and there is good cause why it should not be part of the public record
23
     of this case.
24
           3.        ACKNOWLEDGMENT OF UNDER SEAL FILING
25
                     PROCEDURE
26
           This Stipulated Protective Order does not entitle them to file confidential
27
     information under seal; Local Civil Rule 79-5 sets forth the procedures that
28
                                              -2-             STIPULATED PROTECTIVE ORDER
1    must be followed and the standards that will be applied when a party seeks
2    permission from the court to file material under seal. There is a strong
3    presumption that the public has a right of access to judicial proceedings and
4    records in civil cases. In connection with non-dispositive motions, good cause
5    must be shown to support a filing under seal. See Kamakana v. City and
6    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
7    Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
8    Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
9    protective orders require good cause showing), and a specific showing of good
10   cause or compelling reasons with proper evidentiary support and legal
11   justification, must be made with respect to Protected Material that a party seeks
12   to file under seal. The parties’ mere designation of Disclosure or Discovery
13   Material as CONFIDENTIAL does not— without the submission of
14   competent evidence by declaration, establishing that the material sought to be
15   filed under seal qualifies as confidential, privileged, or otherwise protectable—
16   constitute good cause.
17         Further, if a party requests sealing related to a dispositive motion or trial,
18   then compelling reasons, not only good cause, for the sealing must be shown,
19   and the relief sought shall be narrowly tailored to serve the specific interest to
20   be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th
21   Cir. 2010). For each item or type of information, document, or thing sought to
22   be filed or introduced under seal, the party seeking protection must articulate
23   compelling reasons, supported by specific facts and legal justification, for the
24   requested sealing order. Again, competent evidence supporting the application
25   to file documents under seal must be provided by declaration.
26         Any document that is not confidential, privileged, or otherwise
27   protectable in its entirety will not be filed under seal if the confidential portions
28   can be redacted. If documents can be redacted, then a redacted version for
                                              -3-             STIPULATED PROTECTIVE ORDER
1    public viewing, omitting only the confidential, privileged, or otherwise
2    protectable portions of the document, shall be filed. Any application that seeks
3    to file documents under seal in their entirety should include an explanation of
4    why redaction is not feasible.
5          The parties agree that, as a supplement to the requirements set forth in
6    Local Civil Rule 79-5.2.2, subsection (b), any party wishing to file any
7    document(s) containing information previously designated in this action as
8    confidential pursuant to this Order must meet and confer with the designating
9    party at least seven (7) days before seeking to file an Application for Leave to
10   File Under Seal in accordance with Local Civil Rule 79-5.2.2, subsection (b).
11         4.     DEFINITIONS
12                4.1    Action: this pending federal action.
13                4.2    Challenging Party: a Party or Non-Party that challenges the
14   designation of information or items under this Order.
15                4.3    “CONFIDENTIAL” Information or Items: information
16   (regardless of how it is generated, stored or maintained) or tangible things that
17   qualify for protection under Federal Rule of Civil Procedure 26(c), and as
18   specified above in the Good Cause Statement.
19                4.4    Counsel: Outside Counsel of Record and House Counsel (as
20   well as their support staff).
21                4.5    Designating Party: a Party or Non-Party that designates
22   information or items that it produces in disclosures or in responses to discovery
23   as “CONFIDENTIAL.”
24                4.6    Disclosure or Discovery Material: all items or information,
25   regardless of the medium or manner in which it is generated, stored, or
26   maintained (including, among other things, testimony, transcripts, and tangible
27   things), that are produced or generated in disclosures or responses to discovery.
28
                                             -4-             STIPULATED PROTECTIVE ORDER
1                4.7    Expert: a person with specialized knowledge or experience in
2    a matter pertinent to the litigation who has been retained by a Party or its
3    counsel to serve as an expert witness or as a consultant in this Action.
4                4.8    House Counsel: attorneys who are employees of a party to
5    this Action. House Counsel does not include Outside Counsel of Record or
6    any other outside counsel.
7                4.9    Non-Party: any natural person, partnership, corporation,
8    association or other legal entity not named as a Party to this action.
9                4.10 Outside Counsel of Record: attorneys who are not employees
10   of a party to this Action but are retained to represent a party to this Action and
11   have appeared in this Action on behalf of that party or are affiliated with a law
12   firm that has appeared on behalf of that party, and includes support staff.
13               4.11 Party: any party to this Action, including all of its officers,
14   directors, employees, consultants, retained experts, and Outside Counsel of
15   Record (and their support staffs).
16               4.12 Producing Party: a Party or Non-Party that produces
17   Disclosure or Discovery Material in this Action.
18               4.13 Professional Vendors: persons or entities that provide
19   litigation support services (e.g., photocopying, videotaping, translating,
20   preparing exhibits or demonstrations, and organizing, storing, or retrieving data
21   in any form or medium) and their employees and subcontractors.
22               4.14 Protected Material: any Disclosure or Discovery Material
23   that is designated as “CONFIDENTIAL.”
24               4.15   Receiving Party: a Party that receives Disclosure or
25   Discovery Material from a Producing Party.
26         5.    SCOPE
27         The protections conferred by this Stipulation and Order cover not only
28   Protected Material (as defined above), but also (1) any information copied or
                                            -5-             STIPULATED PROTECTIVE ORDER
1    extracted from Protected Material; (2) all copies, excerpts, summaries, or
2    compilations of Protected Material; and (3) any testimony, conversations, or
3    presentations by Parties or their Counsel that might reveal Protected Material.
4          Any use of Protected Material at trial shall be governed by the orders of
5    the trial judge and other applicable authorities. This Order does not govern the
6    use of Protected Material at trial.
7          6.    DURATION
8          Once a case proceeds to trial, information that was designated as
9    CONFIDENTIAL or maintained pursuant to this protective order used or
10   introduced as an exhibit at trial becomes public and will be presumptively
11   available to all members of the public, including the press, unless compelling
12   reasons supported by specific factual findings to proceed otherwise are made to
13   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
14   (distinguishing “good cause” showing for sealing documents produced in
15   discovery from “compelling reasons” standard when merits-related documents
16   are part of court record). Accordingly, the terms of this protective order do not
17   extend beyond the commencement of the trial.
18         7.    DESIGNATING PROTECTED MATERIAL
19               7.1    Exercise of Restraint and Care in Designating Material for
20   Protection. Each Party or Non-Party that designates information or items for
21   protection under this Order must take care to limit any such designation to
22   specific material that qualifies under the appropriate standards. The Designating
23   Party must designate for protection only those parts of material, documents,
24   items or oral or written communications that qualify so that other portions of
25   the material, documents, items or communications for which protection is not
26   warranted are not swept unjustifiably within the ambit of this Order.
27         Mass, indiscriminate or routinized designations are prohibited.
28   Designations that are shown to be clearly unjustified or that have been made
                                            -6-             STIPULATED PROTECTIVE ORDER
1    for an improper purpose (e.g., to unnecessarily encumber the case development
2    process or to impose unnecessary expenses and burdens on other parties) may
3    expose the Designating Party to sanctions.
4          If it comes to a Designating Party’s attention that information or items
5    that it designated for protection do not qualify for protection, that Designating
6    Party must promptly notify all other Parties that it is withdrawing the
7    inapplicable designation.
8                7.2   Manner and Timing of Designations. Except as otherwise
9    provided in this Order, or as otherwise stipulated or ordered, Disclosure of
10   Discovery Material that qualifies for protection under this Order must be
11   clearly so designated before the material is disclosed or produced. Designation
12   in conformity with this Order requires:
13               (a) for information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix at a minimum, the legend
16   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
17   that contains protected material. If only a portion of the material on a page
18   qualifies for protection, the Producing Party also must clearly identify the
19   protected portion(s) (e.g., by making appropriate markings in the margins).
20         A Party or Non-Party that makes original documents available for
21   inspection need not designate them for protection until after the inspecting
22   Party has indicated which documents it would like copied and produced.
23   During the inspection and before the designation, all of the material made
24   available for inspection shall be deemed “CONFIDENTIAL.” After the
25   inspecting Party has identified the documents it wants copied and produced,
26   the Producing Party must determine which documents, or portions thereof,
27   qualify for protection under this Order. Then, before producing the specified
28   documents, the Producing Party must affix the “CONFIDENTIAL legend” to
                                            -7-             STIPULATED PROTECTIVE ORDER
1    each page that contains Protected Material. If only a portion of the material on
2    a page qualifies for protection, the Producing Party also must clearly identify
3    the protected portion(s) (e.g., by making appropriate markings in the margins).
4                (b) for testimony given in depositions that the Designating Party
5    identifies the Disclosure or Discovery Material on the record, before the close
6    of the deposition all protected testimony.
7                (c) for information produced in some form other than documentary
8    and for any other tangible items, that the Producing Party affix in a prominent
9    place on the exterior of the container or containers in which the information is
10   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
11   information warrants protection, the Producing Party, to the extent practicable,
12   shall identify the protected portion(s).
13               7.3    Inadvertent Failures to Designate. If timely corrected, an
14   inadvertent failure to designate qualified information or items does not,
15   standing alone, waive the Designating Party’s right to secure protection under
16   this Order for such material. Upon timely correction of a designation, the
17   Receiving Party must make reasonable efforts to assure that the material is
18   treated in accordance with the provisions of this Order.
19         8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20               8.1. Timing of Challenges. Any Party or Non-Party may
21   challenge a designation of confidentiality at any time that is consistent with the
22   Court’s Scheduling Order.
23               8.2    Meet and Confer. The Challenging Party shall initiate the
24   dispute resolution process under Local Rule 37-1 et seq.
25               8.3 Joint Stipulation. Any challenge submitted to the Court shall be
26   via a joint stipulation pursuant to Local Rule 37-2.
27               8.4 The burden of persuasion in any such challenge proceeding
28   shall be on the Designating Party. Frivolous challenges, and those made for an
                                                -8-         STIPULATED PROTECTIVE ORDER
1    improper purpose (e.g., to harass or impose unnecessary expenses and burdens
2    on other parties) may expose the Challenging Party to sanctions. Unless the
3    Designating Party has waived or withdrawn the confidentiality designation, all
4    parties shall continue to afford the material in question the level of protection to
5    which it is entitled under the Producing Party’s designation until the Court
6    rules on the challenge.
7          9.       ACCESS TO AND USE OF PROTECTED MATERIAL
8                   9.1   Basic Principles. A Receiving Party may use Protected
9    Material that is disclosed or produced by another Party or by a Non-Party in
10   connection with this Action only for prosecuting, defending or attempting to
11   settle this Action. Such Protected Material may be disclosed only to the
12   categories of persons and under the conditions described in this Order. When
13   the Action has been terminated, a Receiving Party must comply with the
14   provisions of section 15 below (FINAL DISPOSITION).
15                  Protected Material must be stored and maintained by a Receiving
16   Party at a location and in a secure manner that ensures that access is limited to
17   the persons authorized under this Order.
18                  9.2   Disclosure of “CONFIDENTIAL” Information or Items.
19   Unless otherwise ordered by the court or permitted in writing by the
20   Designating Party, a Receiving Party may disclose any information or item
21   designated “CONFIDENTIAL” only to:
22                  (a) the Receiving Party’s Outside Counsel of Record in this Action,
23   as well as employees of said Outside Counsel of Record to whom it is
24   reasonably necessary to disclose the information for this Action;
25                  (b) the officers, directors, and employees (including House
26   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
27   this Action;
28
                                              -9-            STIPULATED PROTECTIVE ORDER
1                   (c) Experts (as defined in this Order) of the Receiving Party to
2    whom disclosure is reasonably necessary for this Action and who have signed
3    the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
4                   (d) the court and its personnel;
5                   (e) court reporters and their staff;
6                   (f) professional jury or trial consultants, mock jurors, and
7    Professional Vendors to whom disclosure is reasonably necessary for this
8    Action and who have signed the “Acknowledgment and Agreement to Be
9    Bound” (Exhibit A);
10                  (g) the author or recipient of a document containing the
11   information or a custodian or other person who otherwise possessed or knew
12   the information;
13                  (h) during their depositions, witnesses, and attorneys for witnesses,
14   in the Action to whom disclosure is reasonably necessary provided: (1) the
15   deposing party requests that the witness sign the form attached as Exhibit A
16   hereto; and (2) they will not be permitted to keep any confidential information
17   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
18   A), unless otherwise agreed by the Designating Party or ordered by the court.
19   Pages of transcribed deposition testimony or exhibits to depositions that reveal
20   Protected Material may be separately bound by the court reporter and may not
21   be disclosed to anyone except as permitted under this Stipulated Protective
22   Order; and
23                  (i) any mediators or settlement officers and their supporting
24   personnel, mutually agreed upon by any of the parties engaged in settlement
25   discussions.
26         10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
27                  PRODUCED IN OTHER LITIGATION
28         If a Party is served with a subpoena or a court order issued in other
                                               - 10 -          STIPULATED PROTECTIVE ORDER
1    litigation that compels disclosure of any information or items designated in this
2    Action as “CONFIDENTIAL,” that Party must:
3                (a) promptly notify in writing the Designating Party. Such
4    notification shall include a copy of the subpoena or court order;
5                (b) promptly notify in writing the party who caused the subpoena
6    or order to issue in the other litigation that some or all of the material covered
7    by the subpoena or order is subject to this Protective Order. Such notification
8    shall include a copy of this Stipulated Protective Order; and
9                (c) cooperate with respect to all reasonable procedures sought to be
10   pursued by the Designating Party whose Protected Material may be affected. If
11   the Designating Party timely seeks a protective order, the Party served with the
12   subpoena or court order shall not produce any information designated in this
13   action as “CONFIDENTIAL” before a determination by the court from which
14   the subpoena or order issued, unless the Party has obtained the Designating
15   Party’s permission. The Designating Party shall bear the burden and expense of
16   seeking protection in that court of its confidential material and nothing in these
17   provisions should be construed as authorizing or encouraging a Receiving Party
18   in this Action to disobey a lawful directive from another court.
19         11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
20               BE PRODUCED IN THIS LITIGATION
21               (a) The terms of this Order are applicable to information produced
22   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
23   information produced by Non-Parties in connection with this litigation is
24   protected by the remedies and relief provided by this Order. Nothing in these
25   provisions should be construed as prohibiting a Non-Party from seeking
26   additional protections.
27               (b) In the event that a Party is required, by a valid discovery
28   request, to produce a Non-Party’s confidential information in its possession,
                                            - 11 -           STIPULATED PROTECTIVE ORDER
1    and the Party is subject to an agreement with the Non-Party not to produce the
2    Non-Party’s confidential information, then the Party shall:
3                 (1) promptly notify in writing the Requesting Party and the Non-
4    Party that some or all of the information requested is subject to a confidentiality
5    agreement with a Non-Party;
6                 (2) promptly provide the Non-Party with a copy of the Stipulated
7    Protective Order in this Action, the relevant discovery request(s), and a
8    reasonably specific description of the information requested; and
9                 (3) make the information requested available for inspection by the
10   Non-Party, if requested.
11                (c) If the Non-Party fails to seek a protective order from this court
12   within 14 days of receiving the notice and accompanying information, the
13   Receiving Party may produce the Non-Party’s confidential information
14   responsive to the discovery request. If the Non-Party timely seeks a protective
15   order, the Receiving Party shall not produce any information in its possession
16   or control that is subject to the confidentiality agreement with the Non-Party
17   before a determination by the court. Absent a court order to the contrary, the
18   Non-Party shall bear the burden and expense of seeking protection in this court
19   of its Protected Material.
20         12.    UNAUTHORIZED DISCLOSURE OF PROTECTED
21                MATERIAL
22         If a Receiving Party learns that, by inadvertence or otherwise, it has
23   disclosed Protected Material to any person or in any circumstance not
24   authorized under this Stipulated Protective Order, the Receiving Party must
25   immediately (a) notify in writing the Designating Party of the unauthorized
26   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
27   Protected Material, (c) inform the person or persons to whom unauthorized
28   disclosures were made of all the terms of this Order, and (d) request such
                                             - 12 -           STIPULATED PROTECTIVE ORDER
1    person or persons to execute the “Acknowledgment an Agreement to Be
2    Bound” attached hereto as Exhibit A.
3          13.   INADVERTENT PRODUCTION OF PRIVILEGED OR
4                OTHERWISE PROTECTED MATERIAL
5          When a Producing Party gives notice to Receiving Parties that certain
6    inadvertently produced material is subject to a claim of privilege or other
7    protection, the obligations of the Receiving Parties are those set forth in Federal
8    Rule of Civil\ Procedure 26(b)(5)(B). This provision is not intended to modify
9    whatever procedure may be established in an e-discovery order that provides
10   for production without prior privilege review. Pursuant to Federal Rule of
11   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect
12   of disclosure of a communication or information covered by the attorney-client
13   privilege or work product protection, the parties may incorporate their
14   agreement in the stipulated protective order submitted to the court.
15         14.   MISCELLANEOUS
16         14.1 Right to Further Relief. Nothing in this Order abridges the right of
17   any person to seek its modification by the Court in the future.
18         14.2 Right to Assert Other Objections. By stipulating to the entry of this
19   Protective Order, no Party waives any right it otherwise would have to object to
20   disclosing or producing any information or item on any ground not addressed
21   in this Stipulated Protective Order. Similarly, no Party waives any right to
22   object on any ground to use in evidence of any of the material covered by this
23   Protective Order.
24         14.3 Filing Protected Material. A Party that seeks to file under seal any
25   Protected Material must comply with Local Civil Rule 79-5. Protected Material
26   may only be filed under seal pursuant to a court order authorizing the sealing of
27   the specific Protected Material. If a Party’s request to file Protected Material
28   under seal is denied by the court, then the Receiving Party may file the
                                            - 13 -           STIPULATED PROTECTIVE ORDER
1    information in the public record unless otherwise instructed by the court.
2          15. FINAL DISPOSITION
3          After the final disposition of this Action, as defined in paragraph 6,

4    within 60 days of a written request by the Designating Party, each Receiving

5    Party must return all Protected Material to the Producing Party or destroy such

6    material. As used in this subdivision, “all Protected Material” includes all

7    copies, abstracts, compilations, summaries, and any other format reproducing

8    or capturing any of the Protected Material. Whether the Protected Material is

9    returned or destroyed, the Receiving Party must submit a written certification

10   to the Producing Party (and, if not the same person or entity, to the Designating

11   Party) by the 60-day deadline that (1) identifies (by category, where

12   appropriate) all the Protected Material that was returned or destroyed and (2)

13   affirms that the Receiving Party has not retained any copies, abstracts,
14   compilations, summaries or any other format reproducing or capturing any of
15   the Protected Material. Notwithstanding this provision, Counsel are entitled to
16   retain an archival copy of all pleadings, motion papers, trial, deposition, and
17   hearing transcripts, legal memoranda, correspondence, deposition and trial
18   exhibits, expert reports, attorney work product, and consultant and expert work
19   product, even if such materials contain Protected Material. Any such archival
20   copies that contain or constitute Protected Material remain subject to this
21   Protective Order as set forth in Section 6 (DURATION).
22         16.   VIOLATION
23         Any violation of this Order may be punished by appropriate measures
24   including, without limitation, contempt proceedings and/or monetary sanctions.
25   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
26
     DATED: May 7, 2021                   _________________________________
27                                        JOHN D. EARLY
28                                        United States Magistrate Judge

                                            - 14 -          STIPULATED PROTECTIVE ORDER
1                                        EXHIBIT A
2                     Acknowledgment and Agreement to Be Bound
3    I, _______________________, acknowledge that I have received a copy of the
4    Stipulation and Protective Order entered in Shea Properties Management Company,
5    et al. v The Continental Insurance Company, Central District of California Case
6    No. 8:21-cv-00514-DOC-JDE, that I have read the stipulation regarding treatment
7    of Protected Material, that I understand the terms and restrictions on one who is
8    given access to Protected Material, and that I agree to be bound thereby.
9
10   Dated:_______________________
11
12   Name: _______________________
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             - 15 -           STIPULATED PROTECTIVE ORDER
